Citation Nr: 1033491	
Decision Date: 09/07/10    Archive Date: 09/15/10

DOCKET NO.  06-31 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant, Wife


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from February 1968 to February 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, 
which granted service connection for PTSD and assigned a 30 
percent initial disability evaluation effective from September 
10, 2004.  
 
This case was previously before the Board in July 2008, at which 
time it was remanded for additional due process considerations.  
In November 2008, a Travel Board hearing was held before the 
undersigned Veterans Law Judge and a transcript of that hearing 
is of record.

The case was again before the Board in January 2009 when it was 
remanded for additional development.  For the reasons discussed 
below, the Board finds that there has been substantial compliance 
with the mandates of the January 2009 remand and will proceed to 
adjudicate the appeal.  See Dyment v. West, 13 Vet. App. 141 
(1999) (noting that a remand is not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where the Board's remand 
instructions were substantially complied with), aff'd, Dyment v. 
Principi, 287 F.3d 1377 (2002). 


FINDING OF FACT

Throughout the rating period on appeal, the appellant's PTSD has 
been manifested by complaints of nightmares, depression, anger, 
and irritability; objectively, the evidence of record indicates 
that the appellant has normal speech, no deficits in 
comprehension, intelligence, or judgment, with a Global 
Assessment of Functioning (GAF) score indicating moderate 
impairment upon VA examination.



CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in excess 
of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, each piece of evidence of record.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses on 
the most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The appellant must not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the appellant's claim.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2009).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Because the April 2005 rating decision granted the appellant's 
claim for service connection for PTSD, such claim is now 
substantiated.  His filing of a notice of disagreement as to the 
April 2005 rating decision does not trigger additional notice 
obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) 
(2009).  Rather, the appellant's appeal as to the initial rating 
assignment here triggers VA's statutory duties under 38 U.S.C.A. 
§§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 
3.103.  As a consequence, VA is only required to advise the 
appellant of what is necessary to obtain the maximum benefit 
allowed by the evidence and the law.  This has been accomplished 
here, as will be discussed below.

The August 2006 statement of the case (SOC), under the heading 
"Pertinent Laws; Regulations; Rating Schedule Provisions," set 
forth the relevant diagnostic code (DC) for rating the disability 
at issue (38 C.F.R. § 4.130, DC 9411), and included a description 
of the rating formulas for all possible schedular ratings under 
this diagnostic code.  The appellant was thus informed of what 
was needed not only to achieve the next- higher schedular rating, 
but also to obtain all schedular ratings above that assigned.  
Therefore, the Board finds that the appellant has been informed 
of what was necessary to achieve a higher rating for the service-
connected disability at issue.

Duty to Assist

The Board also concludes VA's duty to assist has been satisfied.  
The appellant's service treatment records and VA medical records 
are in the file.  In the November 2008 hearing, the appellant 
stated that he received treatment at the VA Medical Center (VAMC) 
for PTSD in Detroit, Michigan, from December 2004.  The January 
2009 Board remand requested the appellant's treatment records 
from the Detroit VAMC from September 2004 through April 2006 and 
subsequent to September 2008.  Records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered in the constructive possession of VA adjudicators 
during the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. App. 
462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Copes of the records were requested in February 2009.  
The Detroit VAMC indicated that records for the period from 
September 2004 to August 2005 were not available.  The Agency of 
Original Jurisdiction (AOJ) notified the appellant of the failure 
to obtain these records in an April 2009 letter.  The Board finds 
that the AOJ has made all reasonable attempts to obtain those 
records, further development would be fruitless.  Consequently, 
the Board also finds that there has been substantial compliance 
with the January 2009 Board remand.  See Dyment, 13 Vet. App. at 
146-147; Stegall, 11 Vet. App. at 271.  The appellant has at no 
time referenced outstanding records that he wanted VA to obtain 
or that he felt were relevant to the claim.  
 
The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the appellant appropriate VA examinations in 
January 2005 and March 2009.  The appellant has not reported 
receiving any recent treatment specifically for this condition 
(other than at VA, records of which are in the file), and there 
are no records suggesting an increase in disability has occurred 
as compared to the prior VA examination findings.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the appellant's service-connected 
disorder since he was last examined.  38 C.F.R. § 3.327(a).  The 
duty to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The January 2005 
and March 2009 VA examination reports are thorough, considered VA 
outpatient treatment records, and provided findings pertinent to 
the rating criteria.  The examination in this case is adequate 
upon which to base a decision.  There has also been substantial 
compliance with the January 2009 Board remand, which requested a 
VA examination.  See Dyment, 13 Vet. App. at 146-147; Stegall, 11 
Vet. App. at 271.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. Increased Evaluation

Legal Criteria

Disability evaluations are determined by comparing an appellant's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2009).  When a question arises as to which of two ratings 
applies under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the 
lower rating will be assigned.  Id.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved in 
favor of the appellant.  Id. § 4.3.  An appeal from the initial 
assignment of a disability rating, such as this case, requires 
consideration of the entire time period involved, and 
contemplates staged ratings where warranted.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The appellant was awarded service connection and granted a 30 
percent evaluation for PTSD effective September 10, 2004, by the 
April 2005 rating decision.  Throughout the rating period on 
appeal, the appellant is assigned a 30 percent evaluation for his 
service-connected PTSD pursuant to Diagnostic Code 9411.  
38 C.F.R. § 4.130.  A 30 percent rating is warranted where the 
evidence shows occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).

In order to achieve the next-higher 50 percent rating, the 
evidence must demonstrate occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and long-
term memory (e.g. retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing effective work and social 
relationships.  

Global Assessment of Functioning (GAF) is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 
9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)) (DSM-IV).

According to DSM-IV, a GAF score of 61 to 70 indicates the 
examinee has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  A 
GAF score of 51 to 60 indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates the 
examinee has serious symptoms or a serious impairment in social, 
occupational, or school functioning.  See also QUICK REFERENCE TO 
THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-47 (1994). 

Analysis

The appellant asserts that an initial evaluation in excess of 30 
percent is warranted for his service-connected PTSD.  The Board 
has reviewed the evidence of record and finds that it does not 
support an evaluation in excess of the 30 percent rating 
currently assigned at any time during the rating period on 
appeal.  

The evidence fails to reveal communication difficulties.  A 
January 2005 VA examination report indicates that the appellant's 
speech was rapid, in short bursts, with little change in 
amplitude or volume.  An April 2006 VA treatment record indicates 
that the appellant's speech had a normal rate and rhythm.  A 
September 2008 VA treatment record indicated that the appellant's 
speech had a normal rate and rhythm.  A March 2009 VA examination 
report reflects that the appellant's speech was spontaneous, 
coherent and relevant.  

There is no indication the appellant has experienced panic 
attacks.  The January 2005 VA examination and the appellant's VA 
treatment records do not indicate that the appellant reported 
having panic attacks. The March 2009 VA examination report 
reflects that the appellant denied having anxiety or panic 
attacks. 

Regarding comprehension skills, there is no evidence of any 
difficulty in understanding complex commands.  The January 2005 
VA examination report noted that the appellant demonstrated a 
fair span of attention and a good ability to concentrate.  He 
demonstrated a mixed ability to reason abstractly.  The April 
2006 VA treatment record noted that the appellant's thought 
process and association was normal and coherent.  He had no 
unusual thought content.  The September 2008 VA treatment record 
also indicated that the appellant's thought content/process, and 
perception was intact.  The record also noted that the appellant 
was alert and fully oriented.  The March 2009 VA examination 
report indicates that the appellant had fair insight and 
judgment.  He was alert and oriented to person, place and time.       

The appellant has displayed symptoms of moderate difficulty in 
social functioning.  The January 2005 VA examiner found that the 
appellant had moderate PTSD symptoms that moderately impaired his 
ability to function socially.  The report noted that the 
appellant had been married since 1969.  The appellant stated that 
he believes it has been a good marriage.  The appellant reported 
that he does not have many friends and his social life revolves 
around his children.  In the November 2008 hearing, the 
appellant's wife stated that the appellant only goes out 
socializing if she forces him to go.  See November 2008 Hearing 
Transcript, at page 15.  The March 2009 VA examination report 
reflects that the appellant reported that he has a good 
relationship with his wife.  He also noted that he has good 
contact with his three children and four grandchildren.  The 
appellant said that he avoids social situations as they are tough 
for him to face.   

The evidence of record does not indicate that the appellant's 
PTSD symptoms preclude gainful employment.  In the January 2005 
VA examination, the appellant reported that he was a retired 
electrician.  He reported that he will perform tasks such as 
cutting grass, doing maintenance and building things in the 
garage, although he lately feels little energy or interest in 
doing anything.  In the April 2006 VA treatment record, the 
appellant reported that although hobbies that used to bring him 
pleasure had become frustrating, he found pleasure in babysitting 
for his grandchildren and helping his three children who lives 
nearby.  In the March 2009 VA examination, the appellant reported 
that he was an electrician journeyman for thirty-four years at 
different companies.  There was no indication that PTSD caused 
his retirement.  In the November 2008 hearing, the appellant 
stated that he retired due to lack of work.  See November 2008 
Hearing Transcript, at page 8.  

The evidence reflects that the appellant has moderate PTSD 
symptoms.  In the November 2008 Board hearing, the appellant 
reported that he has problems with anger.  See November 2008  
Hearing Transcript, at page 7.  He stated that he seemed to fly 
off the handle at the slightest little things.  He also reported 
having road rage.  Id.  The appellant's wife also stated that the 
appellant has an anger problem, but reported that she was never 
afraid that he would intentionally hurt her.  Id. at pages 10 and 
11.  She stated that he had unintentionally punched her in the 
face in his sleep.  Id.  at page 11.  She also described 
incidents of road rage where he hit another adult in the face and 
rear ended a car.  Id. at page 16 and 17.  In the January 2005 VA 
examination, the appellant also reported having startle reactions 
and nightmares.  In the VA examination, he also demonstrated a 
poor memory, in that he was able to recall one out of three words 
that had been read to him after a period of time.  He also 
reported having nightmares, flashbacks, and startling easily in 
the March 2009 VA examination.  However, the appellant denied 
having suicidal thoughts in the January 2005 VA examination, 
September 2008 VA treatment record, and March 2009 VA 
examination.  In the May 2006 and June 2006 VA treatment records, 
the appellant reported having some suicidal ideation, but denied 
the presence of suicidal plans or intent.  In the March 2009 VA 
examination, the appellant denied having homicidal ideation or 
having hallucinations.  The March 2009 VA examiner described the 
appellant's affect as appropriate.  

During the period on appeal, the appellant had GAF scores ranging 
from 60 to 65.  In the January 2005 and March 2009 VA 
examinations, the appellant had a GAF score of 60.  The May 2006, 
June 2006, and September 2008 VA treatment records indicated that 
the appellant had a GAF score of 65.  As noted above, a GAF score 
of 51 to 60 indicates the appellant had moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.  A GAF score of 61 to 70 indicates the appellant has 
some mild symptoms or some difficulty in social, occupational, or 
school functioning, but generally functions pretty well with some 
meaningful interpersonal relationships.  As the appellant's GAF 
scores indicate the appellant has mild to moderate symptoms of 
PTSD, the Board finds that the scores are consistent with the 
currently assigned 30 percent evaluation.  The scores indicate 
the appellant has mild to moderate PTSD which is consistent with 
occupational and social impairment with an occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks.

Based on the evidence, the Board concludes that the appellant's 
disability picture does not most nearly approximate the next-
higher 50 percent evaluation under Diagnostic Code 9411.  The 
board finds that the appellant's PTSD symptoms are already 
contemplated by the appellant's 30 percent evaluation.  The 
record demonstrates that the appellant has occupational and 
social impairment consistent with occasional decrease in work 
efficiency and intermittent period of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks, chronic sleep impairment 
and mild memory loss, all of which are contemplated by the 30 
percent rating.  The March 2009 VA examiner found the appellant 
had no limitation of the activities of daily living.  In the 
examination, the appellant also denied having suicidal or 
homicidal ideation and panic attacks.  The evidence indicated the 
appellant had normal speech and no signs of psychosis.  Although 
the appellant reported having being depressed, and having anger 
problems, nightmares and few friends, the criteria for a 30 
percent evaluation contemplates depressed mood, mild memory loss, 
suspiciousness, and chronic sleep impairment.  Therefore, the 
Board finds the appellant's PTSD symptoms do not more closely 
approximate the criteria for a 50 percent rating, which requires 
occupational and social impairment with reduced reliability and 
productivity.  

The Board finds that the evidence of record regarding the 
increased rating claim does not show distinct time periods 
exhibiting symptoms warranting staged evaluations.  Fenderson, 12 
Vet. App. at 126; Hart, 21 Vet. App. at 509-10.  The appellant's 
symptoms were similar in the January 2005 and March 2009 VA 
examinations and VA treatment records.  

Finally, the Board has also considered whether a referral for an 
extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Under 
the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule; therefore, the assigned schedular evaluation is 
adequate, and no referral is required.  See VAOPGCPREC 6-96; see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate is required for 
extraschedular consideration referral).

The schedular evaluation for the appellant's PTSD is not 
inadequate.  The appellant has not reported significant 
treatment, hospitalization or symptoms unaccounted for by the 
ratings schedule.  The appellant is retired, and indicated that 
he retired due to lack of work, and not PTSD.  As a result, it 
does not appear that the appellant has an "exceptional or 
unusual" disability status.  He does not have any symptoms from 
his service-connected disorder that are unusual or are different 
from those contemplated by the schedular criteria.  Therefore, 
the available schedular evaluations for that service-connected 
disability are adequate.  Referral for extraschedular 
consideration is not warranted.  See VAOPGCPREC 6-96.  Further 
inquiry into extraschedular consideration is moot.  See Thun, 
supra.  

As such, the Board finds that the preponderance of the evidence 
is against the appellant's claim for an initial evaluation in 
excess of 30 percent. Consequently, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to an initial evaluation in excess of 30 percent for 
PTSD is denied.



____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


